Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3-7, 10, 11-16 and 18-23 are currently pending and amendments to the claims filed on 04/26/20121 are acknowledged.  Claims 11-16 & 18-20 have been withdrawn. Thus, claims 1, 3-7, 10 and 21-23 are being examined. 

New Rejection --- as necessitated by amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 10 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the feature of “particle size distribution of about 80nm” in line 4, and “the nanoformulation has a cisplatin release at a pH 5 at 37C for 72H of 60-90%” in the last line, and but they do not appear to be supported by the originally filed application. Specifically, [0069] of the instant publication discloses average particle size of 1-100nm, or 30-90nm, or 40-85nm, or 60-80nm but such average particle size is not the same as particle size distribution, and [0071] of instant publication discloses particle diameter distribution and but there is no particle size distribution of about 80nm. Further, applicant states that Figs. 8-9 support the cisplatin release, and but Fig. 8 cisplatin adsorption/cumulative release over 24 hours, not 72hours and Fig. 9 show highest release rate 80% of CuF32O4/HYPS for 72 hours, but not greater than 80 to 90%. Thus, it cannot be said that applicant had possessed of making and using the claimed invention. 
The remaining dependent claims are also rejected due to new matter rejection of base claim 1. 
   
New Grounds of Rejection --- as necessitated by amendment
Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 3-7, 10 and 21-23 are rejected under 35 USC 103 as being obvious over Lee (US2010/0056360A1, IDS of 04/24/2019) in view of Vasilijeva et al. (US2014/0186268A1) and further in view of Jermy et al. (US2020/0038525A1, filing date of 2018-08-06). 

Applicant claims including the below claim 1 filed 04/26/2021:

    PNG
    media_image1.png
    606
    950
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    256
    964
    media_image2.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
Lee teaches magnetic mesoporous material as chemical catalyst (title); the catalyst comprises a plurality of mesopores which is mesoporous silica, a plurality of magnetic nanoparticles trapped within walls of the mesoporous materials wherein the magnetic nanoparticles comprise an inner magnetic nanoparticle and an outer shell, the outer shell having more adhesion to the mesoporous material than the inner magnetic nanoparticle, and a chemical catalyst embedded in the mesopores wherein the mesopores includes mesoporous materials having mesopores with diameter from about 2nm and to about 10 nm which overlaps the instant range of 10-25nm; and the inner magnetic nanoparticle comprises Fe2AuO4, Fe2CoO4,Fe2MnO4 (claims 13, 14, 16 and 19 of prior art) and wherein the chemical catalyst can include platinum group metals ([0023]), and the precursor(instant claim 1 (in part) & claims 2-3). The mesoporous material containing the magnetic nanoparticles and the chemical catalyst can be used in a chemical reaction which can be performed to make pharmaceutical drugs, polymers, chemical solutions, etc. ([0023]-[0024]) and mesoporous material can be material containing mesopores having diameters from about 1nm to 50nm ([0012]).  
However, Lee does not expressly teach a therapeutic nanoformulation containing spinel ferrite nanoclusters of metal Cu or Ni and its amount, cisplatin and its release rate, silica having a particle size distribution of instant claim 1; and pore diameter of instant claim 3; and one or more pharmaceutically acceptable carriers and/or excipients of instant claim 10. The deficiencies are cured by Vasilijeva and Jermy. 
Vasilijeva teaches oxide ferrimagnetics with spinel structure nanoparticles of ultra-small size (below 30nm) and high specific surface area (50-200m2/g) according to formula (I): MxFe3-xO4 (I) wherein M is selected from Cu, Ni, etc. ([0012]) which reads on the instant spinel ferrite; this prior art provides a pharmaceutical compositoin comprising at least one oxide ferrimagnetics with spinel structure nanoparticles and carrier, diluent or excipient, etc. wherein the carrier is selected from nanotube, liposome, mesoporous silica nanoparticle, nanoshell ([0200] and [0204]) (instant claim 1 (in part) and claim 10).  
Jermy teaches curcumin-based magnetic nanostructured system for dual response of imaging and therapeutics (title) where in the system, silica nanocarriers are hybridized with superpapramagnetic iron oxide nanoparticles (SPIONs) which reads on the instant paramagnetic (instant claim 23); the SPION is used in an amount of about 5 to about 30% (claim 1 of prior art) which overlaps the instant range of 15-50% or 25-35% (instant claims 1 and 22 – amount of ferrite); the silica nanocarriers are e.g., MCM-41, MC-18, SBA-16 types mesoporous silica ([0016]-[0017]), as evidenced by Sigma-Aldrich ([retrieved from on-line website: https://www.sigmaaldrich.com/US/en/product/aldrich/806927, last visit 2021-06-23]), mesoporous SBA-16 has less than 150nm particle size which may overlaps the instant range of about 80nm; magnetic nanoparticle may contain a mixture of NiFe2O4, CuFe2O4  or MnFe2O4 ([0037]); the silica can be impregnated with metal oxides such as copper, etc. and the impregnation can be performed though co-impregnation of the silica with SPIONS and additional active metal oxides based on nickel ([0112]); the system can be combined with chemotherapeutic agent such as cisplatin, cisplatin-based compounds, carboplatin … etc., ([0094]); SPIONS/nanocarrier nanoformulation for drugs such as curcumin that would increase the percentage of drug loading for targeted drug delivery and tumor imaging capability ([0032]); Si-MCM-41 release ability of curcumin reduced but stability of release increased, and silicalite showed improved curcumin release with slight activity reduction over the period of time ([0180]); curcumin is loaded in an amount ranging from 50 to 70% (claim 8 of prior art);and  the pore size of the nanoformulation has 16.4 to 40.2nm ([0172]) which overlaps the instant range of 10-25nm (instant claims 1 & 3). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Lee is that Lee does not expressly teach therapeutic nanoformulation containing spinel ferrite nanoclusters of Cu or Ni and its amount, particle distribution size of silica, and cisplatin and its release rate of instant claim 1; and pore diameter of instant claim 3; and one or more pharmaceutically acceptable carriers and/or excipients of instant claim 10. The deficiencies are cured by Vasilijeva/Jermy. 
2. The difference between the instant application and Lee/Vasilijeva/Jeremy is that Lee/Vasilijeva/Jeremy does not expressly teach the exact ranges of ferrite nanoclusters of instant claims 1 and 22 and pore diameter of instant claim 3. 
3. The difference between the instant application and Lee/Vasilijeva/Jeremy is that Lee/ Vasilijeva/Jeremy does not expressly teach pore volume of instant claim 4; 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from pharmacy, physiology and chemistry— without being told to do so.
Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the chemical catalyst of Lee 
One of the ordinary artisan would have been motivated to do so because Lee teaches spinel ferrite and mesoporous silica chemical catalyst is used for making pharmaceuticals and Vasilijeva/Jermy teach a nanoformulation comprising active agent such as cisplatin, surfactant, spinel ferrite of CuFe2O4 or NiFe2O4, carrier and/or excipients and therefore to treat certain type of disease, e.g., caner, there is motivation to provide nanotherapeutic in the form of nanoformulation with overlapping pore diameter comprising chemical catalyst of CuFe2O4 or NiFe2O4 encapsulated by silica, cisplatin, surfactant, and carrier/excipients. Further, since the nanocarriers comprise porous nanoparticles, e.g., mesoporous silica nanoparticles that are loaded with cisplatin, that drug would be within the pores of the nanoformulation, in the absence of evidence to the contrary. 
Further, regarding the release rate of cisplatin, it would be implicit because the applied art teaches a pharmaceutical composition comprising mesoporous nanoparticles impregnated with spinel ferrite nanoparticles and overlapping amounts and therefore, the recited release rate of cisplatin in the composition would be a natural results of combined elements. In this regard, see case law of Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). (inherency is limited when applied to obviousness and is present only when the limitation at issue is the “natural result” of the combination of prior art elements; quoting In re Oelrich, 666 F.2d 578, 581 (CCPA 1981)).  See also In Sandoz Inc. v. EKR Therapeutics, LLC, IPR2015-00008, slip. op. at 6 (Apr. 24, 2015), the Board found that "Petitioner's inherency argument also fails," and 
2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges of ferrite and pore diameter with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed range, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
3. Regarding the mole concentration of cisplatin, although the applied art does not expressly teach it, determining or optimizing the concentration of active agent would not be inventive skill because such concentration varies depending on severity of disease, relationship with other ingredients, intended therapeutic effects, etc. Thus, devoid of criticality evidence, such concentration would be optimized and obvious. 
Regarding properties, pore volume, BET surface area, saturation magnetization of nanoformulation, they would be implicit because Lee in view of Zeinelden teach the same elements of mesoporous silica nanoparticles, spinel ferrite, and platinum complex as well as overlapping pore size and magnetic properties of mesoporous silica nanoparticles, and thus, the claimed features are a natural result of the combination of elements, in the absence of evidence to the contrary. In this regard, see case law stating that Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). (inherency is limited when applied to obviousness and is present only when the In Sandoz Inc. v. EKR Therapeutics, LLC, IPR2015-00008, slip. op. at 6 (Apr. 24, 2015), the Board found that "Petitioner's inherency argument also fails," and cited Par for the proposition that "[(Inherency may supply a missing claim limitation in an obviousness analysis" only if "the limitation at issue necessarily must be present, or the natural result of the combination of elements explicitly disclosed by the prior art. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are moot in view of new secondary references. However, the examiner would like to address the followings. 
Applicant argues that the claimed impregnation is different from trapping of Lee. 
The examiner responds that the instant specification defines “impregnated” as impregnated" describes being partially filled throughout, saturated, permeated and/or infused ([00] of instant publication) and “trapped within the walls” of Lee reads on the recited “impregnated” because it is permeated/infused in the silica; and even further, Jermy teaches SPION being impregnated in the silica. Thus applicant’s arguments are not persuasive. 

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KYUNG S CHANG/Primary Examiner, Art Unit 1613